Citation Nr: 0921967	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  07-33 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Whether there is new and material evidence to reopen a 
claim for service connection for deformative pelvis with 
separation of the pubic symphysis and left sacroiliac 
joint, status post motor vehicle accident.

2.	Entitlement to service connection for degenerative disc 
disease of the lumbar spine secondary to deformative 
pelvis with separation of the pubic symphysis and left 
sacroiliac joint.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1, 1960, to 
December 12, 1960.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2006 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	A claim of service connection for deformative pelvis with 
separation of the pubic symphysis and left sacroiliac 
joint was previously denied by the RO in August 1987.

2.	Evidence received since the August 1987 decision is 
cumulative of evidence previously considered and does not 
raise a reasonable possibility of substantiating the claim 
of service connection for deformative pelvis with 
separation of the pubic symphysis and left sacroiliac 
joint.

3.	The Veteran's current degenerative disc disease of the 
lumbar spine was not incurred in service and is not 
related to service.


CONCLUSION OF LAW

1.	The August 1987 RO decision that denied service connection 
for a deformative pelvis with separation of the pubic 
symphysis and left sacroiliac joint disability is final.  
38 U.S.C.A. § 7105(c) (West Supp. 2005); 38 C.F.R. 
§§ 3.102, 20.302, 20.1103 (2008).

2.	New and material evidence sufficient to reopen the claim 
of service connection for a deformative pelvis with 
separation of the pubic symphysis and left sacroiliac 
joint disability has not been presented.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.	The criteria for service connection for degenerative disc 
disease of the lumbar spine have not been met.  38 U.S.C.A 
§§ 1101, 1112, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Specific to the request to reopen, the claimant must be 
notified as to both the underlying service connection claim 
and as to the definitions of new and material evidence.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Kent further 
requires that the notice inform the Veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In December 2005, the agency of original jurisdiction (AOJ) 
sent a letter to the Veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include as 
interpreted by Kent v. Nicholson for the request to reopen 
the claim of service connection for deformative pelvis with 
separation of the pubic symphysis and left sacroiliac joint 
disability.  Specifically, the AOJ notified the Veteran of 
information and evidence necessary to substantiate the claims 
for service connection; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  In a March 2006 letter, the 
RO advised the Veteran how effective dates and disability 
evaluations and are assigned pursuant to Dingess.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  In a claim to reopen, VA's responsibility extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is then not new and material, 
the claim is not reopened, and VA's duties have been 
fulfilled.  VA does not have a duty to provide the veteran a 
VA examination if the claim is not reopened.  See 38 U.S.C. § 
5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2007).  
Since no new and material evidence has been received, an 
examination is not required.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted for disability shown 
to be proximately due to, or the result of, a service-
connected disorder, or for the degree of additional 
disability resulting form aggravation of a non service-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

An August 1987 decision denying service connection for a 
deformative pelvis with separation of the pubic symphysis and 
left sacroiliac joint disability is final based on the 
evidence then of record.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  However, a claim 
will be reopened if new and material evidence is submitted.  
38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence and be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

This August 1987 rating decision denied the claims of service 
connection because the evidence did not show that the 
Veteran's deformative pelvis with separation of the pubic 
symphysis and left sacroiliac joint disability - which was 
found to preexist service - was aggravated in service.  
Evidence submitted for this claim is limited to private 
treatment records reporting treatment for deformative pelvis 
with separation of the pubic symphysis and left sacroiliac 
joint disability since 1993.  Although this evidence is 
"new," in that the records were not previously seen, these 
numerous VA and private treatment records are not material 
since they are merely cumulative of medical evidence 
previously considered by the RO.  The evidence previously 
considered already established that the Veteran had 
deformative pelvis with separation of the pubic symphysis and 
left sacroiliac joint disability, and this "new" evidence 
fails to cure the defects presented by the previous 
decisions, namely the lack of evidence that the Veteran's 
condition was aggravated by service.  

Although the Veteran contends that his hip condition was 
aggravated by service, he is not competent to establish that 
he incurred these disabilities during his active service.  
While lay testimony is competent to establish the occurrence 
of an injury, it is not competent to provide a medical 
diagnosis.  See Chavarria v. Brown, 5 Vet. App. 468 (1993) 
(an appellant's own recitations of his medical history does 
not constitute new and material evidence sufficient to reopen 
his claim when this account has already been rejected by the 
VA).

Because the evidence received since the January 2002 RO 
decision does not medically suggest that the Veteran's 
deformative pelvis with separation of the pubic symphysis and 
left sacroiliac joint disability was aggravated by service, 
it does not raise a reasonable possibility of substantiating 
the claims.  And as such, the request to reopen is denied. 

In addition, the Veteran contends that his degenerative disc 
disease of the lumbar spine is secondary to his deformative 
pelvis with separation of the pubic symphysis and left 
sacroiliac joint disability.  Service connection may be 
granted for disability shown to be proximately due to, or the 
result of, a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a).  This regulation has been interpreted by the 
Court to allow service connection for a disorder which is 
caused by a service-connected disorder, or for the degree of 
additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  In 
this case, because service connection has not been granted 
for deformative pelvis with separation of the pubic symphysis 
and left sacroiliac joint disability, service connection for 
a degenerative disc disease of the lumbar spine as secondary 
must also be denied.  The Board additionally notes, for the 
sake of completeness, that service connection is not 
warranted on a direct basis as the evidence on the record 
does not indicate that a lumbar spine condition was incurred 
in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.




ORDER

New and material evidence not having been submitted, the 
Veteran's application to reopen his claim of entitlement to 
service connection for a deformative pelvis with separation 
of the pubic symphysis and left sacroiliac joint, status post 
motor vehicle accident, remains denied.

Service connection for degenerative disc disease of the 
lumbar spine as secondary to a deformative pelvis with 
separation of the pubic symphysis and left sacroiliac joint 
loss is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


